FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REHAN SHEIKH,                                     No. 10-17684

               Plaintiff - Appellant,             D.C. No. 5:07-cv-00262-RMW

  v.
                                                  MEMORANDUM *
CISCO SYSTEMS, INC.,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Rehan Sheikh appeals pro se from the district court’s judgment dismissing

without prejudice his employment action. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion a dismissal for failure to prosecute,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984), and we affirm.

      The district court did not abuse its discretion by dismissing Sheikh’s action

without prejudice for failure to prosecute after Sheikh failed to act on the district

court’s order granting a motion to compel arbitration, and failed to reasonably

explain his inaction. See id. at 496-97 (discussing factors to guide the court’s

decision whether to dismiss for failure to prosecute).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Sheikh’s challenges to the district court’s interlocutory orders. See

Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996) (after dismissal for

failure to prosecute, interlocutory orders are not appealable regardless of whether

the failure to prosecute was purposeful).

      Sheikh’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                    10-17684